Title: To Thomas Jefferson from John Jay, 23 September 1788
From: Jay, John
To: Jefferson, Thomas


          
            
              Dr. Sir
            
            Office for foreign Affairs 23d. September 1788
          
          My last to you was dated the 9th. June, since which I have been honored with yours of the 4th. 23d. and 30th. May last, which with the Papers that accompanied them were communicated to Congress.
          Two Copies of the Ratification of Mr. Adams last Contract have been transmitted to you, under Cover to Messrs. Willinks and Van Staphorsts, by Vessels bound to Amsterdam. A Triplicate will be enclosed with this, together with the following Papers, Vizt. The Requisition of Congress for the present Year, passed the 20th. of last Month; a Copy of an Act of the 13th. Instant, enabling you to provide for the Subsistence of the american Captives at Algiers, and approving of your supplementary Instruction to Mr. Lamb on that Head; a Copy of an Act of the same Date for putting the Constitution into Operation, and also the printed Journals necessary to compleat your Set, and a Parcel of the latest Newspapers.
          These Dispatches will go from Boston in a Vessel bound from thence to France. How far this Conveyance may be a safe one I am not well informed. I nevertheless think it best to postpone Details for the present, as well as the private Letter which you have Reason to expect from me on the Subject you also hinted to Mr. Madison with whom I have conferred respecting it. There is a  Reluctance in some to adopt the Idea it suggests, and I apprehend that others will prefer Delay to a Decision upon it. With very sincere Esteem and Regard I have the Honor to be &ca:
          
            
              John Jay
            
          
        